PER CURIAM.
Respondent has filed herein a Motion to Strike Petitioner’s Brief for failure to comply with the Florida Appellate Rules. We have repeatedly admonished counsel of the importance of complying with Rule 3.7, FAR pertaining to the form and content of appellate briefs. (See American Baseball Cap, Inc. v. Duzinski, Fla.App. 1st 1975, 308 So.2d 639; Okaloosa Island L. Ass’n, Inc. v. Okaloosa Island A., Fla.App. 1st, 1975, 308 So.2d 120; Davis v. Sails, Fla.App. 1st 1975, 306 So.2d 615, and Smith v. Smith, Fla.App. 1st 1975, 309 So.2d 615) Failure to substantially comply with the requirements of that rule will result in this Court, either upon motion of the opposing party or of its own volition, striking such brief.
Examination of petitioner’s brief reveals that petitioner has not substantially *383complied with the above mentioned rule. Accordingly, respondent’s motion to strike is granted and petitioner’s brief is hereby stricken. Petitioner is allowed 15 days from date hereof within which to file and serve an amended brief, complying with the Florida Appellate Rules.
IT IS SO ORDERED.
BOYER, C. J., and RAWLS and Mc-CORD, JJ., concur.